DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.


Claims 1-2, 4-7, 9-12, 14-18 are pending.  Claims 3, 8, 13 have been cancelled.  Claims 1-2, 4-7, 9-12, 14-15 have been amended. Claims 16-18 have been added.

Response to Amendment

Applicant’s amendments to claims 1-2, 4-7, 9-12, 14-15 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 11 recite the limitation "the second registered identification information".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-12, 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrank (US Pub. 20170347180 A1).

1. A personal authentication device comprising: 
one or more memories storing instructions and storing first registered identification information and second registered identification information (para. 75- a device may store acoustic signatures for multiple different people that use the device; acoustic signature – registered identification information); and one or more processors configured to process the instructions to: 
collate first identification information based on user biological information with the first registered identification information (para. 66- At stage 408, the audio processing device determines values for the acoustic echo w.sub.a (e.g., impulse response of acoustic echo of earpiece) associated with the earpiece's current location during a period of time when the device plays the audio source signal s and records the aural signal r. The acoustic echo w.sub.a determined at this stage (408) indicates characteristics of the space in which the earpiece is currently located. An acoustic signature is then generated based on the determined values for the acoustic echo w.sub.a. In some implementations; para. 74- At stage 510, the audio processing device compares the values determined for the acoustic echo w.sub.a determined at stage 508 with stored acoustic signatures associated with a user. If a match is identified (stage 512), then a specified activity may be permitted to be performed (stage 514), such as logging into a restricted account or unlocking a smartphone); 
output a first acoustic signal to an earphone worn by a user based on a collation result, the first acoustic signal corresponding to sound that the earphone is to output (para. 66); receive a second acoustic signal from the earphone, the second acoustic signal corresponding an echo sound of the sound echoed in an ear of the user; calculate second identification information based on the second acoustic signal (para. 83); and collate the second identification information with the second registered identification information.(Fig. 5 and associated para.; para. 75- as a user listens to a media file through a headset, the device may continuously or at particular times perform a user verification process; note- first collation for unlocking/logging in, second collation for subsequent verification times)

4. (currently amended) The personal authentication device according to claim 1, wherein the processors further process the instructions to: when the collation result of the second identification information with the second registered identification information indicates that the second identification information and the second registered identification information coincide with one another, output the first acoustic signal at each of a plurality of predetermined intervals (para. 61- the aural techniques discussed herein can be used to continuously and repeatedly authenticate a user over time, e.g., during the course of a restricted activity. For example, while the user is logged into a portal for his or her personal banking account, the user may wear a headset that locates a pair of earpieces at the user's ears. As the user interacts with the banking site, the device may play and record sounds through the headset according to, e.g., process 500 of FIG. 5, to monitor the user's status and continuously verify that an authorized user is present while the banking site is open on the device, para. 75- as a user listens to a media file through a headset, the device may continuously or at particular times perform a user verification process, ).

5. (currently amended) The personal authentication device according to claim 1, wherein the processors further process the instructions to: allow the user to execute an application when the collation result of the second identification information with the second registered identification information indicates that the second identification information and the second registered identification information coincide with one another. (para. 74- If a match is identified (stage 512), then a specified activity may be permitted to be performed (stage 514), such as logging into a restricted account or unlocking a smartphone.; para. 85- transitioning a device into a locked mode, transitioning a device out of a locked mode, initiating a telephone call, ending a telephone call, launching an application, or closing an application.)

6. (currently amended) A personal authentication method comprising: collating first identification information based on user biological information with first registered identification information (para. 66- At stage 408, the audio processing device determines values for the acoustic echo w.sub.a (e.g., impulse response of acoustic echo of earpiece) associated with the earpiece's current location during a period of time when the device plays the audio source signal s and records the aural signal r. The acoustic echo w.sub.a determined at this stage (408) indicates characteristics of the space in which the earpiece is currently located. An acoustic signature is then generated based on the determined values for the acoustic echo w.sub.a. In some implementations; para. 74- At stage 510, the audio processing device compares the values determined for the acoustic echo w.sub.a determined at stage 508 with stored acoustic signatures associated with a user. If a match is identified (stage 512), then a specified activity may be permitted to be performed (stage 514), such as logging into a restricted account or unlocking a smartphone); outputting a first acoustic signal to an earphone worn by a user based on a collation result, the first acoustic signal corresponding to sound that the earphone is to output (para. 66); receiving a second acoustic signal from the earphone, the second acoustic signal corresponding to an echo sound of the sound echoed in an ear of the user; calculating second identification information based on the second acoustic signal (para. 83); and collating the second identification information with the second registered identification information. (Fig. 5 and associated para.; para. 75- as a user listens to a media file through a headset, the device may continuously or at particular times perform a user verification process; note- first collation for unlocking/logging in, second collation for subsequent verification times)

9. (currently amended) The personal authentication method according to claim 6, further comprising: when the collation result of the second identification information with the second registered identification information indicates that the second identification information and the second registered identification information coincide with one another, outputting user the first acoustic signal is transmitted at each of a plurality of predetermined intervals. (para. 61- the aural techniques discussed herein can be used to continuously and repeatedly authenticate a user over time, e.g., during the course of a restricted activity. For example, while the user is logged into a portal for his or her personal banking account, the user may wear a headset that locates a pair of earpieces at the user's ears. As the user interacts with the banking site, the device may play and record sounds through the headset according to, e.g., process 500 of FIG. 5, to monitor the user's status and continuously verify that an authorized user is present while the banking site is open on the device, para. 75- as a user listens to a media file through a headset, the device may continuously or at particular times perform a user verification process, )

10. (currently amended) The personal authentication method according to claim 6, further comprising: allowing the user to execute an application program when the collation result of the second identification information with the second registered identification information indicates that the second identification information and the second registered identification information coincide with one another such that the user wearing the earphone matches the user biological information. (para. 74- If a match is identified (stage 512), then a specified activity may be permitted to be performed (stage 514), such as logging into a restricted account or unlocking a smartphone.; para. 85- transitioning a device into a locked mode, transitioning a device out of a locked mode, initiating a telephone call, ending a telephone call, launching an application, or closing an application.)

16. (new) The personal authentication device according to claim 1, wherein the processors further process the instructions to: output the first acoustic signal to the earphone after the collation result of the second identification information with the second registered identification information indicates that the second identification information and the second registered identification information coincide with one another. (para. 75- In some implementations, a device may store acoustic signatures for multiple different people that use the device. The authentication process 500 can then be performed to identify a particular user among the multiple different users who have acoustic signatures registered on the device. For example, a tablet computing device may be shared among different family members in a multi-person family. The device may determine who is interacting with the device based on an aural authentication procedure in which the user places earphones on (e.g., to listen to music, a podcast, a video soundtrack), and the device identifies w.sub.a values for the user and compares the w.sub.a values against acoustic signatures associated with different ones of the family members. The comparison may reveal which of the family members is currently using the device based on, e.g., whose acoustic signature most closely matched the derived w.sub.a values. In some implementations, content may be targeted to a specific user based on the aural identification. For example, a video streaming application may have accounts or profiles associated with multiple people on a device. The video streaming application may use aural-based verification to automatically determine whose account or profile to open. In some implementations, content suggestions or recommendations may be provided to a user based on identification of a given user on a device. For example, the device may maintain records of music or videos played by different users and may correlate the records with respective user accounts or respective acoustic signatures of users. When a person is verified, the device may access the records of media previously played by that person and determine additional content to play or suggest to that person. In some implementations, the verification phase of aural-based on authentication can be performed invisibly to a user. For example, as a user listens to a media file through a headset, the device may continuously or at particular times perform a user verification )

17. (new) The personal authentication method according to claim 6, further comprising: outputting the first acoustic signal to the earphone after the collation result of the second identification information with the second registered identification information indicates that the second identification information and the second registered identification information coincide with one another. (para. 75- In some implementations, a device may store acoustic signatures for multiple different people that use the device. The authentication process 500 can then be performed to identify a particular user among the multiple different users who have acoustic signatures registered on the device. For example, a tablet computing device may be shared among different family members in a multi-person family. The device may determine who is interacting with the device based on an aural authentication procedure in which the user places earphones on (e.g., to listen to music, a podcast, a video soundtrack), and the device identifies w.sub.a values for the user and compares the w.sub.a values against acoustic signatures associated with different ones of the family members. The comparison may reveal which of the family members is currently using the device based on, e.g., whose acoustic signature most closely matched the derived w.sub.a values. In some implementations, content may be targeted to a specific user based on the aural identification. For example, a video streaming application may have accounts or profiles associated with multiple people on a device. The video streaming application may use aural-based verification to automatically determine whose account or profile to open. In some implementations, content suggestions or recommendations may be provided to a user based on identification of a given user on a device. For example, the device may maintain records of music or videos played by different users and may correlate the records with respective user accounts or respective acoustic signatures of users. When a person is verified, the device may access the records of media previously played by that person and determine additional content to play or suggest to that person. In some implementations, the verification phase of aural-based on authentication can be performed invisibly to a user. For example, as a user listens to a media file through a headset, the device may continuously or at particular times perform a user verification )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Petrank as applied to claim 1 and 6 above, and further in view of Funahashi et al. (US Pub. 20080209547 A1).

Petrank does not specifically teach deleting the second registered identification information from the one or more memories when a collation result of the second identification information with the second registered identification information indicates that the second identification information and the second registered identification information do not coincide with one another.  However, this concept of deleting registered identification information (registered biometrics) after identification information not coinciding with registered identification information (failure of biometric authentication) is known and used in the art as evidenced by Funahashi (see paras. 18, 37, Fig. 3- flash memory storing fingerprint template (i.e. second registered identification information; )  and therefore, one of ordinary skill in the art would have found it obvious to use this teaching of Funahashi with Petrank as a way of preventing biometric data leakage that could be used by another user as suggested by Funahashi (see para. 124)

Regarding claims 11, 12, 14, 15, 18, they merely recite a computer program that when executed, performs the functional steps of method claim 6, 7, 9, 10, 17, and thus, rejected for the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM A CORUM JR/Examiner, Art Unit 2433            

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433